DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election without traverse of Group I (Claims 1-15) in the reply filed on 7/5/2022 is acknowledged.  Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted December 2, 2019, has been received and considered by the examiner. 
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Objections
6.	Claim 9 is objected to because of the following informalities:  the claim recites “for guiding the converter move towards or away” but this is not grammatically correct.  Please amend, and please carefully analyze the remainder of the claims for similar grammar issues such as omission of needed words, as the claims are replete with such issues.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 1 and 3 recite multiple instances of two battery cell groups and two conductive terminals without including articles such as “the two battery cell groups” and “the two conductive terminals” and so it is not clear if there are multiple “two battery cell groups” and ‘two conductive terminals” being claimed or just one of each.  Claims 2-15 are rejected as being dependent upon a rejected base claim.  Please analyze the rest of the claims for this lack of clarity; the claims are replete with such issues.
Claim 12 recites “wherein the post is configured with…” but it is unclear which post is referred to in the claim, since there are multiple posts claimed in Claim 11, upon which Claim 12 depends.
Claim 15 recites “wherein the conductive terminals with the same polarity are located at the same side” but it is unclear which terminals having the same polarity are being further limited.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-6 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velderman US PG Publication 2016/0126533.
Regarding Claim 1, Velderman discloses a battery pack 10 comprising an upper cover (top portion) 24 mounted on a lower cover (i.e. the housing 12 below the upper cover) (Figs 1A-1C, para 0087), a battery module (sets of battery cells 32) received in a receiving space formed between the upper and lower covers and having two battery cell groups (an A set and a B set), each including a plurality of battery cells connected in series, each battery cell group having a positive electrode and a negative electrode (para 0091), a circuit board (PCB) 64 including contact pads 66 assembled to the battery module and electrically connected (via respective A+ and B- contact pads 66) to positive and negative electrodes of the two battery cell groups A/B (Figs. 5 and 6, paras 0101-0102), and a female connector (battery terminal housing slots) 22 mounted to the circuit board via battery pack terminals 26 (Figs 2-6) and having a plurality of conductive terminals respectively and electrically connected to positive and negative terminals  of the two battery cell groups, wherein the electrical connection of two battery cell groups can be switched between parallel connected state (coupled) and isolated state (decoupled) through respectively connecting or disconnecting two (i.e. all) conductive terminals with same polarity together since Velderman discloses that in transport mode, for example, the battery cell sets are decoupled to present zero voltage since two switch contacts 60a/b do not make contact with the contact pads as the A string of battery cells and B string of battery cells are electrically disconnected by the switch network made up of power switches SW1, SW2, and SW3 (see at least Figs 1-15; paras 0086-0113).  
Regarding Claim 2, Velderman disclose wherein the female connector 22 includes a converter 50 received therein, and wherein the converter (transport lock) 50/100 slides toward or away from the conductive terminals to connect or disconnect two conductive terminals with the same polarity together, particularly for transport mode with zero voltage where the switch contacts do not make mechanical and electrical contact with the contact pads 66  (see at least e.g. Fig. 3, paras 0103-0104, or Figs 37-52 and paras 0127-0131).
Regarding Claim 3, Velderman discloses in e.g. Fig. 9 (and as described in the rejection of Claim 1 which is incorporated herein) wherein the female connector 22 includes a housing (the casing in which the holes are formed) mounted at least indirectly on the circuit board, and wherein the conductive terminals 26 are received in the housing and respectively and electrically connected to the positive and negative electrodes of the two battery cell groups through the circuit board and wherein the converter 50/100 is slidably assembled in the housing and opposite to the conductive terminals.
Regarding Claim 4, two conductive terminals with the same polarity are connected with each other in the female connecter through the converter in conjunction with contact pads 66 (see Figs and paras 0099-0103).
Regarding Claim 5, the converter 50/100 includes a main body and a plurality of inner contacts 66 received in the main body and wherein each inner contact is simultaneously connected to two conductive terminals with the same polarity (e.g. contact pad A- is connected to the negative terminal of the A set of cells which connects negative terminals of the A set of cells, paras 0101-0102).
Regarding Claim 6, the skilled artisan would understand that the inner contacts would be separated from the conductive terminals to isolate two battery cell groups when the main body is driven to move away from the conductive terminals.
Regarding Claim 13, each conductive terminal of Velderman has a contacting portion electrically connected with the inner contact and a clamping portion (the clamping portion is shown below in a clip from Fig. 5) and is on the opposing end of the terminal from the contacting portion, and wherein each inner contact is simultaneously connected with contacting portions of two adjacent conductive terminals with the same polarity (Fig 5, paras 0095-0096).
 
    PNG
    media_image1.png
    615
    610
    media_image1.png
    Greyscale

Regarding Claim 14, Fig. 5 of Velderman further shows (see annotated Fig 5 above) wherein the contacting portion is the contacting arm, and wherein the clamping portion is the clamping arm, opposite to the contacting arm, and wherein each inner contact (disposed below the terminals) defines a pair of connecting arms, and wherein each connecting arm is respectively connected with corresponding contacting arm of corresponding conductive terminals.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 7-10 are rejected under 35 U.S.C. 103 as being obvious over Velderman US PG Publication 2016/0126533 .
Regarding Claim 7, the converter 50/100 of Velderman further has a plurality of elastic members (return springs) 62 sandwiched between the main body and one sidewall of the housing (Fig. 2) and wherein the elastic member is stretched and deformed when the main body is directed to move away from the conductive terminals and wherein the main body moves away from the conductive terminals under the elastic force caused by the elastic member recovering from elastic deformation (see at least para 0116). Velderman does not teach that the elastic member 62 is compressed when the main body is driven to move away from the conductive terminals and that it moves toward the conductive terminals under the recovering elastic force, but it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to design the system such that the elastic member 62 of Velderman is compressed when the main body is driven to move away from the conductive terminals and that it moves toward the conductive terminals under the recovering elastic force in order to best suit the needs of the user since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 8, the inner contacts 66 of Velderman are necessarily connected with the conductive terminals when the main body is driven to move toward the conductive terminals and are separated from the conductive terminals when the main body is driven away from the conductive terminals (see at least para 0117).
Regarding Claim 9, Velderman discloses wherein the housing has a guiding rail on the locking arms 122 extending along a length direction thereof for guiding the converter 50/100 move towards or away from the conductive terminals on the battery  (Figs 44-48, para 0128-0129).
Regarding Claim 10, the main body of Velderman has a protruding portion  (converter element projection) 58 corresponding to the guiding rail of the housing and wherein the protruding portion forwardly extending from the main body, and wherein a pair of ribs (battery rail shoulder) 36 and (locking projection) 126 are formed in the housing and located at two opposite sides of the guiding rail (Fig. 48, para 0129).
10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Velderman US PG Publication 2016/0126533, as applied to Claim 6, and further in view of Nishihara US PG Publication 2014/0017533.
Regarding Claim 15, Velderman discloses the claimed battery pack of Claim 6, the rejection of which is incorporated herein in its entirety.  Velderman discloses that the conductive termiansl are disposed from left to right, wherein conductive terminals with the same polarity are located at the same side (Fig 5, for example) but Velderman fails to specifically disclose wherein the conductive terminals defines a contacting pin extending downwardly therefrom for being soldered to the circuit board.  However, Nishihara teaches that terminals can be soldered to a circuit board via pins (so that they can be electrically connected (para 0060-0061) and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use a contacting pin extending downwardly from each conductive terminal of Velderman for being soldered to the circuit board because Nishihara teaches that this allows for electrical conductivity between the two parts and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).  The Office notes that “for being soldered to the circuit board” is seen as an intended use. 
Allowable Subject Matter
11.	Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 11 recites a specific, complex structure, including a plurality of positioning column extending toward the conductive terminals from a sidewall thereof, wherein the main body has a plurality of posts extending therefrom, and wherein each elastic member is sandwiched between the corresponding position columns and posts.  There is no prior art available that would reasonably modify the structure of Velderman to arrive at the claimed invention that would not destroy the intended sliding mechanism of Velderman.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729